DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 07 July 2022.  In view of this communication, claims 1-13 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 07 July 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (page 7 of the Remarks) states that the drawings have been amended to clearly indicate the “radially or diagonally oriented airflow deflectors” shown therein.  This argument is persuasive and the objections to the drawings have been withdrawn.
The Applicant’s second argument (page 8 of the Remarks) alleges that, regarding the previous ground of rejection under 35 U.S.C. 112(d) of claim 11, the rejection should be withdrawn because claim 11 is directed toward an airborne vehicle which is not required by claim 9.  However, specifying that the device of claim 9 is used in another device is not the same as specifying a further limitation of the device of claim 9.  Since the “electric propulsion system of claim 9” is not further limited, in any way, by claim 11, the previous ground of rejection under 35 U.S.C. 112(d) is maintained.
The Applicant’s third argument (pages 8-10 of the Remarks) alleges that, regarding the previous grounds of rejection under 35 U.S.C. 103 of claim 1, it would not have been obvious to combine the teachings of Paul and Brockschmidt because Paul allegedly does not disclose any end windings.  This premise is faulty as figure 1 of Paul shows end windings, as the ovals at the axial ends of stator [12] are a known diagrammatic expression of the end windings.  Thus, this argument, that the motivation does not exist because the end windings do not exist, is not persuasive and the previous grounds of rejection of claim 1 have been maintained.  Further, regarding the combination which merely suggests relocating the air inlet of Paul in the manner taught by Brockschmidt, it has been held that merely rearranging the essential working parts of a device would be an obvious matter of design choice.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
The Applicant’s fourth argument (pages 10-11 of the Remarks) alleges that, regarding the previous grounds of rejection under 35 U.S.C. 103 of claim 2, Paul does not disclose the heat exchanger being integrated into the “cylindrical walls of the machine housing”.  However, it is noted that this feature is not recited in the rejected claim(s).  The claim recites the heat exchanger integrated into the cylindrical walls of “the cooling system portion” not the machine housing.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Since Paul does disclose the claimed limitations, as discussed below, this argument is unpersuasive and the previous grounds of rejection of claim 2 are maintained.
 The Applicant’s fifth argument (pages 11-12 of the Remarks) alleges that, regarding the previous grounds of rejection under 35 U.S.C. 103 of claim 3, Paul does not disclose the “airflow deflectors” because there is allegedly no disclosure of air being redirected by the ribs, element 29.  However, the claimed airflow deflectors comprise a plurality of radially oriented vanes arranged circumferentially around the cooling structure, in the path of the airflow.  This is exactly the same structure disclosed by Paul, as the “airflow deflectors” comprise a plurality of ribs [29] arranged circumferentially around a base element [27] (fig. 1).  Further, the airflow is forced to follow the deflectors of Paul, as it would be physically impossible for air to pass through them.  Therefore, since the physical structure disclosed by Paul is substantially identical to that which is claimed, the two structures are deemed to be equivalent.  Thus, this argument is unpersuasive and the previous grounds of rejection of claim 3 are maintained.
The Applicant’s sixth argument (pages 12-13 of the Remarks) alleges that, regarding the previous grounds of rejection under 35 U.S.C. 103 of claim 4, Paul does not disclose a heat exchanger because the heat exchanger and the cylindrical outer walls of the cooling system portion are listed as being the same element.  The argument contents, rightly, that absent “evidence to the contrary, [one] must presume that the use of different terms in the claims connotes different meanings.”  However, in this case there is evidence to the contrary, as the claim language explicitly states that the two terms constitute a single element (i.e. “the heat exchanger is integrated into at least one ring segment of the cylindrical outer walls of the cooling system portion”).  Therefore, since the elements are explicitly disclosed/recited as forming a single component, this argument is unpersuasive and the previous grounds of rejection of claim 4 are maintained.
The Applicant’s seventh argument (pages 13-14 of the Remarks) alleges that, regarding the previous grounds of rejection under 35 U.S.C. 103 of claim 5, Paul does not disclose the airflow separation baffle member because the “guide tube”, elements 20 and 21, are allegedly not located within the cooling system portion [35a] as required by the claim language.  However, while the argument discusses only portion [20] of the guide tube, the element is actually made up of two parts, elements [20] and [21].  Since both elements are clearly disclosed as being located, at least partially, within “passage 19” (fig. 1; ¶ 0025) which is located within the walls of the cooling system portion [35a], the baffle member is indeed located within the cooling system portion as required by the claim language.  Thus, this argument is unpersuasive and the previous grounds of rejection of claim 5 are maintained.
The Applicant’s eighth argument (page 14 of the Remarks) alleges that the previous grounds of rejection under 35 U.S.C. 103 of the remaining claims should be withdrawn for the same reasons as claim 1.  This argument is unpersuasive for the same reasons given above.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the cylindrical outer walls of the cooling system portion”.  There is insufficient antecedent basis for this limitation in the claims.  While claim 1 refers to cylindrical outer walls of the machine housing, it is unclear whether this new term is intended to refer to the machine housing or to a separate component.  In the grounds of rejection below, this term has been interpreted as reading on only a portion, i.e. element 35a, of the overall housing walls comprised of elements 34 and 35. 
Claims 3-4 are rejected due to their dependency on claim 2.
Claim 5 recites the limitation “the cylindrical outer walls of the cooling system portion”.  There is insufficient antecedent basis for this limitation in the claims.  This term is unclear for, and has been interpreted in the same way as, the same reasons given in regard to claim 2, above.  
Claims 6-7 are rejected due to their dependency on claim 5.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites the “electric propulsion system of claim 9”, but does not specify any further limitations of said system.  
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (DE 10 2014 117 962 A1), hereinafter referred to as “Paul”, in view of Brockschmidt et al. (US 2019/0131842 A1), hereinafter referred to as “Brockschmidt”.
Regarding claim 1, Paul discloses an electric machine [10] with an integrated cooling system (fig. 1-3; ¶ 0021), the electric machine [10] comprising: 
a machine housing [34/35] having cylindrical outer walls [34a/35a], the outer walls [34a/35a] including a stator portion [34a] at a front and a cooling system portion [35a] at a back, the cooling system portion [35a] lying adjacent to the stator portion [34a] (fig. 1; ¶ 0021); 

    PNG
    media_image1.png
    563
    740
    media_image1.png
    Greyscale

a rotor drive shaft [36] protruding coaxially with the cylindrical outer walls [34a/35a] of the electric machine [10] from the front of the electric machine [10] (fig. 1; ¶ 0023); 
a rotor [11] coupled to the rotor drive shaft [36] and positioned coaxially within the stator portion [34a] of the cylindrical outer walls [34a/35a] of the machine housing [34/35] (fig. 1; ¶ 0023); 
at least one air inlet [19] (fig. 1; ¶ 0022); and 
at least one air guide vane [28] extending from the air inlet [19] into a hollow volume [13] of the rotor [11] (fig. 1; ¶ 0025), the at least one air guide vane [28] forming a cooling air duct [17] from the air inlet [19] past an inner surface of the rotor [11] and back to an inner surface [27] of the cooling system portion [35a] (fig. 1; ¶ 0024).
Paul does not disclose the at least one air inlet [19] being formed in the cylindrical outer walls [34a/35a] of the machine housing [34/35] between the stator portion [34a] and the cooling system portion [35a].
Brockschmidt discloses an electric machine comprising a machine housing [24/12], a stator [24] and a cooling system [12], wherein the outer walls [24a/12a] of the machine housing [24/12] include a stator portion [24a] and a cooling system portion [12a] (fig. 7); and 

    PNG
    media_image2.png
    369
    815
    media_image2.png
    Greyscale

wherein at least one air inlet [34a] is formed in the cylindrical outer walls [24a/12a] of the machine housing [24/12] between the stator portion [24a] and the cooling system portion [12a] (fig. 7; ¶ 0070-0072; the arrows [34] show the flow of cooling fluids, with one arrow showing fluid flowing between the cooling system and the stator to enter the central region of the electric machine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cooling system of Paul having the air inlet located between the stator and cooling system portions as taught by Brockschmidt, in order to direct the cooling air over the stator end windings which have a particularly high cooling demand (¶ 0071 of Brockschmidt), thereby providing additional cooling to the areas where the most heat is generated, preventing hot spots within the electrical machine, and improving overall cooling efficiency.
Further, it has been held that merely rearranging the essential working parts of a device would be an obvious matter of design choice.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 2, Paul discloses the electric machine [10] according to claim 1, as stated above, further comprising a heat exchanger [27/29] integrated into the cylindrical outer walls of the cooling system portion [35a] (fig. 1, 3; ¶ 0024-0025, 0028-0029).
Regarding claim 3, Paul discloses the electric machine [10] according to claim 2, as stated above, wherein the heat exchanger [27/29] includes radially or diagonally oriented airflow deflectors [29], allowing air to stream through the cylindrical outer walls of cooling system portion [35a] in a location of the heat exchanger [27/29] (fig. 3; ¶ 0028-0029).

    PNG
    media_image3.png
    472
    551
    media_image3.png
    Greyscale

Regarding claim 4, Paul discloses the electric machine [10] according to claim 2, as stated above, wherein the heat exchanger [27/29] is integrated into at least one ring segment [27] of the cylindrical outer walls of the cooling system portion [35a], the at least one ring segment [27] spanning over between about 90° and about 360° of the cylindrical outer walls (fig. 3; ¶ 0028-0029; the heat exchanger forms the entire, i.e. 360°, of the cylindrical wall of the cooling system portion).
Regarding claim 5, Paul discloses the electric machine [10] according to claim 1, as stated above, further comprising an airflow separation baffle member [20/21] located concentrically with the cylindrical outer walls of the cooling system portion [35a] within the cooling system portion [35a], the airflow separation baffle member [20/21] forming an airflow ring between an outer surface of the airflow separation baffle member [20/21] and the inner surface of the cylindrical outer walls of the cooling system portion [35a] (fig. 1, 3; ¶ 0025-0026).
Regarding claim 6, Paul discloses the electric machine [10] according to claim 5, as stated above, wherein the airflow separation baffle member [20/21] protrudes at least partially into the hollow volume [13] of the rotor [11] (fig. 1; ¶ 0025).
Regarding claim 8, Paul discloses the electric machine [10] according to claim 1, as stated above, wherein the machine housing [34/35] includes an axial airflow outlet [32] at the back of the cylindrical outer walls [34a/35a] (fig. 1; ¶ 0025).
Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstler et al. (US 2019/0379257 A1), hereinafter referred to as “Gerstler”, in view of Paul and Brockschmidt as applied to claim 1 above.
Regarding claim 9, Gerstler discloses an electric propulsion system [100] for an airborne vehicle (fig. 1; ¶ 0019), the electric propulsion system [100] comprising: 
an engine nacelle [122] (fig. 1; ¶ 0021); 
a propeller fan [112] installed in the engine nacelle [122] (fig. 1; ¶ 0020-0021); 
an electric machine [102] (fig. 1; ¶ 0019), the electric machine [102] being operable as an electric motor [102] (the structure of rotors and generators are largely identical, and this statement of intended use does not imply any additional limitations); and 
a fan shaft [112a] coupled to the propeller fan [112], the rotor drive shaft [110] of the electric machine [102] being connected to the fan shaft [112a] (fig. 1; ¶ 0020; the shaft extending from the propeller fan is connected to the drive shaft of the electric machine via the gear box [116]).

    PNG
    media_image4.png
    469
    727
    media_image4.png
    Greyscale

Gerstler does not disclose the electric machine according to claim 1.
Paul and Brockschmidt disclose the electric machine [10] according to claim 1, as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electric propulsion system of Gerstler using the electric machine as taught by Paul/Brockschmidt, in order to provide a device with improved overall cooling (¶ 0006 of Paul; ¶ 0071 of Brockschmidt).
Regarding claim 10, Gerstler, in view of Paul and Brockschmidt, discloses the electric propulsion system [100] according to claim 9, as stated above, comprising a core housing [120] installed within the engine nacelle [122], the core housing [120] forming a first airflow duct [130] between an inner surface of the engine nacelle [122] and an outer surface of the core housing [120] and a second airflow duct [140] between an inner surface of the core housing [120] and an outer surface of the machine housing [106] of the electric machine [102] (fig. 1; ¶ 0021-0023).
Regarding claim 11, Gerstler, in view of Paul and Brockschmidt, discloses an airborne vehicle (fig. 1; ¶ 0019), comprising an electric propulsion system according to claim 9, as stated above.
Regarding claim 12, Gerstler discloses an electric energy generation system [100] for a wind turbine (fig. 1; ¶ 0019), the electric energy generation system [100] comprising: 
an engine nacelle [122] (fig. 1; ¶ 0021); 
a turbine fan [112] installed in the engine nacelle [122] (fig. 1; ¶ 0020-0021); 
an electric machine [102] (fig. 1; ¶ 0019), the electric machine [102] being operable as an electric generator [102] (the structure of rotors and generators are largely identical, and this statement of intended use does not imply any additional limitations); and 
a fan shaft [112a] coupled to the turbine fan [112], the rotor drive shaft [110] of the electric machine [102] being connected to the fan shaft [112a] (fig. 1; ¶ 0020; the shaft extending from the propeller fan is connected to the drive shaft of the electric machine via the gear box [116]).
Gerstler does not disclose the electric machine according to claim 1.
Paul and Brockschmidt disclose the electric machine [10] according to claim 1, as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electric propulsion system of Gerstler using the electric machine as taught by Paul/Brockschmidt, in order to provide a device with improved overall cooling (¶ 0006 of Paul; ¶ 0071 of Brockschmidt).
Regarding claim 13, Gerstler, in view of Paul and Brockschmidt, discloses the electric energy generation system [100] according to claim 12, as stated above, comprising a core housing [120] installed within the engine nacelle [122], the core housing [120] forming a first airflow duct [130] between an inner surface of the engine nacelle [122] and an outer surface of the core housing [120] and a second airflow duct [140] between an inner surface of the core housing [120] and an outer surface of the machine housing [106] of the electric machine [102] (fig. 1; ¶ 0021-0023).
Allowable Subject Matter
Claim(s) 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, and all claims dependent thereon, the prior art does not disclose, inter alia, the electric machine according to claim 5, wherein the airflow separation baffle member encloses a liquid reservoir configured to hold a heat exchanger fluid.
While the prior art discloses various embodiments of separation baffle members, see Paul for example, it does not disclose said separation baffle members having reservoirs holding the heat exchanger liquids.  Cheung, cited below, discloses a turbine comprising a “thermal transfer fluid” disposed within a reservoir (fig. 6; ¶ 0061; “sump surrounding the bearings 340”), but said reservoir is not enclosed by any separation baffle member.  Therefore, the prior art does not anticipate or render obvious the invention as recited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Kupiszewski et al. (US 2018/0050806 A1) discloses an electrical machine within a turbine of an aircraft having an integrated cooling structure.
Cheung et al. (US 2018/0051716 A1) discloses an electrical machine within a turbine of an aircraft having an integrated cooling structure and a liquid reservoir configured to hold a heat exchanger fluid.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834